Citation Nr: 0711391	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-18 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder,         inclusive of depression, anxiety and post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1969 to 
July 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York. 

Previously, in April 2006, the Board remanded this case to 
the RO via the    Appeals Management Center (AMC) in 
Washington, D.C., for further development of the evidence.  
The AMC then continued the denial of the veteran's claim.          
In view of his statements and recently obtained medical 
evidence, the Board has since amended his claim for an 
acquired psychiatric disorder to include PTSD, in addition to 
his already claimed depression and anxiety-related disorders.

Unfortunately, however, for the reasons indicated below, 
still further development is required before deciding the 
claim on appeal.  So this case is again being REMANDED to the 
RO via the AMC.  VA will notify the veteran if further    
action is required on his part. 


REMAND

To provide a thorough and factually grounded consideration of 
the veteran's claim, each potential basis of entitlement 
should be evaluated, including the recently added claimed 
condition of PTSD.  When taking into account there are 
records of VA outpatient treatment obtained in accordance 
with the Board's April 2006 remand directive, showing ongoing 
evaluation for PTSD, along with the veteran's statement as to 
having received a diagnosis of this condition, this disorder 
warrants specific review in the context of his present claim.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) ("VA's 
statutory 'duty to assist' must extend this liberal reading 
[of the questions presented for adjudication] to include 
issues raised in all documents or oral testimony submitted 
prior to the BVA decision."), citing Myers v. Derwinski, 
1 Vet. App. 127, 129 (1991).  See also, Norris v. West, 12 
Vet. App. 413, 417 (1999).

As a general matter, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110          (West 
2002); 38 C.F.R. § 3.303(a) (2006).  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Initially, with regard to the veteran's claimed PTSD, the 
treatment records obtained from Bath VA Medical Center (VAMC) 
in early 2003 at first indicated the clinical finding of a 
depressive disorder, although in June 2003 a VA psychologist 
also diagnosed noncombat PTSD, for which he stated a 
confirmed diagnosis was pending valid test responses and a 
verifiable stressor in the military history.  
Further psychiatric evaluation at that facility also resulted 
in a diagnosis of PTSD, amongst one or more other claimed 
mental disorders.  Thus, there is competent evidence 
confirming the veteran has PTSD, and the issue requiring 
additional inquiry is whether his PTSD is linked to a 
verified stressor during service.  Corroboration of the 
stressor is required to support this diagnosis.  
See 38 C.F.R. § 3.304(f).

As his claimed stressors for developing PTSD, the veteran 
says he witnessed and was involved in various instances of 
violent confrontations with other servicemen while stationed 
at a U.S. military base in Germany.  (And, as will be 
mentioned, he also cites those incidents during service as 
cause for his more generalized acquired psychiatric 
disorder).  He says he had a significant degree of concern 
for his safety on several of those occasions.  Since these 
claimed experiences during service do not relate to combat, 
they must be objectively corroborated, 


that is, by evidence other than the veteran's mere 
allegations.  See Cohen, 10 Vet. App. at 146-47.  See also 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  

Concerning those sources of evidence that are of relevance to 
the process of  stressor verification, the report of the 
veteran's April 2003 mental health treatment progress note 
indicates his statement that he received one or more Article 
15 citations for fighting with other servicemen.  For 
purposes of obtaining available documentation of this claimed 
incident (or incidents), appropriate efforts should be 
undertaken to acquire his complete service personnel records.  
See 38 C.F.R. § 3.159(c)(2) (VA will undertake reasonable 
efforts to obtain relevant records in the custody of a 
Federal department or agency).

Also, the veteran should be provided an opportunity to give 
any further information in regard to the above-mentioned 
stressor, in furtherance of any additional measures by the RO 
(AMC) that are warranted to independently verify this 
stressor.  The information requested of him should include 
specific details that would be of assistance in attempting to 
corroborate this stressor from during service -- such as 
specific locations where the incidents occurred, dates, the 
names of any individuals involved, and his unit designation 
at the time.  Notification should also be provided as to 38 
C.F.R. § 3.304(f)(3), which identifies those sources of 
evidence other than from a claimant's service records that 
may corroborate the account of the stressor incident, where 
the alleged event involved a personal assault during service.

If after completion of this additional development the 
veteran's claimed stressor is objectively confirmed, then a 
medical opinion should be obtained from a VA 
psychiatrist/psychologist to determine whether the veteran's 
PTSD is the result of that stressor.  This opinion also 
should address whether he has a generalized psychiatric 
disorder of some other sort (including depression and 
anxiety) as a residual of the claimed stressful incidents in 
service - again, assuming they are independently verified.  



The record indicates there are other diagnoses that have been 
rendered during recent instances of VA treatment, including 
depressive disorder, anxiety disorder, and panic disorder 
with agoraphobia.  The veteran alleges these current 
conditions, especially his anxiety disorder, are associated 
with the identified instances of conflicts in service.  Also 
significant is that his service medical records (SMRs) show a 
May 1971 evaluation and counseling for a "personal 
problem," which suggest possible treatment for relevant 
symptomatology in service, if not conclusive evidence of the 
same.  So a VA examination is needed to determine the precise 
diagnosis of the psychiatric condition(s) the veteran 
currently has, and to resolve whether the diagnosed disorders 
are related to his military service or otherwise began while 
he was in service.  Provided also that a claimed stressor 
in service is eventually verified, this requested examination 
should likewise indicate whether the veteran's PTSD is due to 
this stressor.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if it is necessary to decide the claim).   

So, regrettably, this case is again REMANDED to the RO (via 
the AMC) for still further development and consideration:

1.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the Bath VAMC since 
September 2006, and then associate all 
records obtained with the claims file.  

2.	Contact the National Personnel 
Records Center (NPRC) and request 
copies of the veteran's complete 
service personnel file, and associate 
all records obtained with the claims 
file.



3.	Send the veteran a letter providing 
notification of the provisions of 38 
C.F.R. § 3.304(f) (2006) -- pertaining 
to the alternative sources of evidence 
which may be utilized to substantiate 
the occurrence of a personal assault 
during service, in support of a claim 
for service connection for PTSD.  Also 
inform the veteran of the opportunity 
to provide any additional evidence or 
information pertaining to the process 
of stressor verification, including 
such details as specific locations, 
dates (preferably within a two-month 
span), the names of any other 
individuals involved, and unit 
designation at the time of the event(s) 
claimed.

4.	Then undertake all appropriate action 
to assist with the independent 
corroboration of the veteran's claimed 
stressors based on the additional 
information received.  This should 
include, but is not limited to, a 
request for relevant unit history 
information from the U. S. Army and 
Joint Services Records Research Center 
(JSRRC).

5.	Then, if at least one stressor is 
independently verified concerning one 
or more of the alleged physical 
confrontations the veteran supposedly 
had with other servicemen while at a 
military base in Germany, schedule him 
for a VA examination by a psychiatrist 
or psychologist to determine all 
mental disorders he currently has, 
including PTSD, a depressive disorder, 
and an anxiety disorder.  And if one or 
more disorders are confirmed to exist, 
the examiner should then provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) the diagnosed 
condition(s) is/are etiologically 
related to the veteran's military 
service, but specifically to one of his 
confirmed stressors.

The examiner should be reminded that, 
in making this determination, only a 
stressor that has been objectively 
corroborated based on the evidence of 
record is to be considered.

If an opinion cannot be provided 
without resorting to pure speculation, 
please explain why this is not 
possible.

To facilitate making these important 
determinations, send the claims file to 
the examiner for a review of  the 
veteran's pertinent medical history, to 
include          a complete copy of 
this remand.  If an examination form is 
used to guide the examination, the 
submitted examination report should 
include the questions to which answers 
are provided.  

6.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

7.	Then readjudicate the claim for 
service connection for an acquired 
psychiatric disorder, inclusive of 
depression, anxiety and PTSD, in light 
of the additional evidence obtained.  
If this claim is not granted to the 
veteran's satisfaction, prepare a 
supplemental statement of the case 
(SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning the file to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




